Citation Nr: 0928799	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  04-40 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased disability rating for service-
connected degenerative joint disease status post left 
shoulder fracture, currently evaluated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to April 
1974.

Procedural history

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Seattle, Washington.  

In a December 2001 rating decision, the Seattle RO granted 
service connection for a left shoulder disability; a 10 
percent disability rating was assigned effective April 6, 
2001.  In a September 2006 rating decision, the RO granted an 
increased rating for the left shoulder disability, from 10 
percent to 20 percent disabling, effective March 30, 2005.  
The Veteran disagreed with the assigned rating.

The Veteran testified at a Travel Board hearing held at the 
RO in November 2005 before the undersigned Veterans Law 
Judge.  

In October 2007, the Board remanded the issue for further 
development.  
That development has been accomplished and the case has been 
returned to the Board for further consideration of the 
appeal.  

Matters not on appeal

The Veteran also disagreed with the RO's September 2006 
rating decision as to the effective date for the award of the 
increased 20 percent disability rating for the left shoulder 
disability.  The RO issued a statement of the case as to the 
earlier effective date issue.  The Veteran did not perfect an 
appeal by filing the required substantive appeal (VA Form 9 
or similar).  Therefore, that issue is no longer in appellate 
status.  It will be discussed no further herein.  See 
Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

In its October 2007 decision, the Board denied entitlement to 
service connection for residuals of right knee contusion and 
abrasion, and denied that new and material evidence had been 
received reopen a claim of service connection for a left 
elbow condition.  These issues have been resolved and are no 
longer in appellate status.    
See 38 C.F.R. § 20.1100 (2008).


FINDINGS OF FACT

1.  The objective clinical findings show that the Veteran's 
service-connected left shoulder disability is manifested by 
pain-free abduction and forward flexion to shoulder height 
(90 degrees) with no additional limitation of motion with 
repetitive use.

2.  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected left shoulder disability 
is inadequate.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of the currently assigned 20 percent for the service-
connected degenerative joint disease status post left 
shoulder fracture have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5003-
5201 (2008).

2.  The criteria for referral of the service-connected 
degenerative joint disease status post left shoulder fracture 
for consideration on an extra-schedular basis are not met. 38 
C.F.R. § 3.321(b)(1) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased rating for his service-
connected left shoulder disability.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence. 

Stegall considerations

As was alluded to in the Introduction, in October 2007 the 
Board remanded the issue of entitlement to service connection 
for a left shoulder disability for further development.  The 
RO was to furnish the Veteran with appropriate notice under 
the Veterans Claims Assistance Act of 2000 (the VCAA).  The 
RO was instructed to readjudicate the issue of increased 
rating for the left shoulder disability with a supplemental 
statement of the case (SSOC).  The SSOC was to include 
consideration of 38 C.F.R. § 4.71a, Diagnostic Codes 5003-
5201, as well as 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

A VCAA notice letter was sent in November 2008 which included 
notice required by the Dingess decision and the more recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
A SSOC was issued in January 2009.

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

(i.) Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in letters sent in 
February 2004 and November 2008 which were specifically 
intended to address the requirements of the VCAA.
The VCAA letters informed the Veteran of the evidence 
necessary to establish entitlement to an increased rating.  
As for the evidence to be provided by the Veteran, in the 
VCAA letters the RO asked the Veteran to identify and send 
relevant medical evidence.  The RO provided the Veteran with 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disability.

In the VCAA letters, the Veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration. The 
Veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

The VCAA letters also informed the Veteran that he should 
submit any evidence in his possession relevant to his claim, 
as follows: "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us." [The Board notes that 38 
C.F.R. § 3.159 was revised, effective May 30, 2008. See 73 
Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession 
that pertains to the claim, 38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

(ii.) Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Elements (1), (2), and (3) are not at issue.  The Veteran has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to current level of disability, element 
(4), and as to effective date, element (5), in the November 
2008 VCAA letter.

(iii.) Vazquez-Flores

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) [holding that for an 
increased- compensation claim, section § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life].  

The Board finds that the February 2004 VCAA letter to the 
Veteran specifically advised him that an increased disability 
rating would require a showing that the Veteran's condition 
had worsened.  Crucially, the RO also sent the November 2008 
letter specifically to comply with the notice requirements of 
the Vazquez decision.  The November 2008 letter invited 
evidence that would demonstrate limitations in the Veteran's 
daily life and work, such as "statements from employers as to 
job performance, lost time, or other information regarding 
how your condition(s) affect your ability to work; or 
statements discussing your disability symptoms from people 
who have witnessed how they affect you."  The November 2008 
letter also contained notice of the use of diagnostic codes, 
and of the specific schedular criteria that applied to the 
Veteran's claim. 

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Vazquez determination via the February 2004 
and November 2008 letters from the RO.

(iv.) Pelegrini

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO. This claim was initially 
adjudicated in April 2004, prior to the VCAA letter in 
November 2008 which contained the notice required by Dingess 
and Vazquez.   However, following the issuance of the 
November 2008 letter, the Veteran was allowed the opportunity 
to present evidence and argument in response.  Specifically, 
the claim was readjudicated in an SSOC issued in January 
2009.  The Board accordingly finds that there is no prejudice 
to the Veteran in the timing of the VCAA notice as to this 
claim.  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].

(v.) General comments

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
An examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them. Specifically, the RO has 
obtained the Veteran's service treatment records and reports 
of VA treatment of the Veteran which will be discussed below.  
Additionally, the Veteran was provided with VA examinations 
in February 2004, September 2006, and October 2008.  The 
Board finds that the reports of the February 2004, September 
2006, and October 2008 examinations reflect that the 
examiners reviewed the Veteran's past medical history, 
recorded his current complaints, conducted an appropriate 
physical examination including range of motion testing, and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2008).    

In an April 2009 statement, the Veteran contended that the 
October 2008 VA examination was deficient.  The Board has 
reviewed the October 2008 examination in light of the 
Veteran's complaints and finds that his complaints lack 
merit.  
Specifically, the Veteran stated that the examiner was intent 
on moving his left arm to the extent that movement was not 
possible without regard to pain.  This hardly demonstrates 
that the examination was inadequate.  Indeed, it appears that 
the range of motion study tested ROM to where pain began and 
to as far as it could go with pain both actively and 
passively, as well as any loss of motion based on repetition.
The Veteran also complained that the VA examiner did not 
consider functional loss due to pain and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of his left arm.  However, as will be discussed below DeLuca 
factors were reported by the examiner.  

Therefore, the Board determines that another VA examination 
of the Veteran's left shoulder is not warranted.  See 
generally Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
[holding that VA's duty to assist is not a license for a 
"fishing expedition" to determine if there might be some 
unspecified information which could possibly support a 
claim].   

In a July 2009 informal hearing presentation the Veteran's 
representative noted that the Veteran had been scheduled for  
follow-up VA treatment for his left shoulder, and that 
reports thereof had not yet been associated with the file.  
The Board believes, however, that the record contains 
sufficient evidence on which to base its decision, to include 
recent VA examination and treatment reports.  Another remand 
is not warranted merely because there may be additional 
treatment scheduled.  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the Veteran's 
behalf.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been ably represented by his service 
organization.  As noted in the Introduction, he testified at 
a Travel Board hearing before the undersigned Veterans Law 
Judge.
 
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Assignment of diagnostic code

The Veteran is currently assigned a 20 percent disability 
rating for degenerative joint disease status post left 
shoulder fracture under Diagnostic Codes 5003-5201 [arthritis 
- limitation of arm motion].  See 38 C.F.R. § 4.27 (2008) 
[hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The medical evidence shows that the left shoulder disability 
is manifested primarily by limitation of motion.  Arthritis, 
which has been diagnosed, is rated based on limitation of 
motion of affected part.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2008).  The Board concludes that rating the left 
shoulder disability based on limitation of motion under 
Diagnostic Code 5201 is most appropriate in this case.  
Indeed, in its October 2007 remand, the Board instructed the 
RO to rate the disability pursuant to Diagnostic Codes 5003-
5201.  The Veteran and his representative have not suggested 
a more appropriate diagnostic code.  

Specific rating criteria

The Veteran is right-handed.  Thus, his left upper extremity 
is considered his minor or nondominant extremity for rating 
purposes.  See 38 C.F.R. § 4.69 (2008).

Diagnostic Code 5201 [arm, limitation of motion of] provides 
for the following levels of disability for the minor upper 
extremity: to 25 degrees from side, a 30 percent rating; 
midway between side and shoulder level, a 20 percent rating; 
and at shoulder level, a 20 percent rating.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5201 (2008).

Normal forward elevation (flexion) and abduction of the 
shoulder is from 0 degrees to 180 degrees; full range of 
internal and external rotation is from 0 to 90 degrees. See 
38 C.F.R. § 4.71, Plate I (2008).



Analysis

Schedular rating

The currently assigned 20 percent rating contemplates 
limitation of motion to the shoulder level (90 degrees).  In 
order for a higher 30 percent disability to be assigned, more 
severe limitation of motion [limitation of motion of the left 
arm to a point 25 degrees between the side and shoulder level 
must be demonstrated.  In this case, the competent evidence 
of record does not show that such limitation of motion is 
approximated.

The October 2008 VA examination reveals the following range 
of motion:

Active Motion/ Passive Motion: Forward Elevation (Flexion), 
90 degrees without pain, 90 degrees without pain; Abduction, 
90 degrees without pain, 90 degrees without pain; External 
Rotation, 90 degrees without pain,  90 degrees without pain;  
Internal Rotation; 90 degrees without pain, 90 degrees 
without pain.  

A  January 2008 VA treatment report showed the following 
range of motion:

Active Motion Forward Elevation 110 with pain  Abduction 90  

Because the recent medical evidence shows right arm motion is 
to a level which is at or above the shoulder level (90 
degrees).  This is precisely congruent with the currently 
assigned 20 percent rating.  Shoulder motion is manifestly 
not limited to a point of 25 degrees between the side and 
shoulder level, and a 30 percent disability rating therefore 
is not warranted for the Veteran's right shoulder disability 
under Diagnostic Code 5201.

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although the Board has taken the Veteran's self-reports of 
functional loss into account, it places greater weight of 
probative value on the objective medical evidence of record, 
which does not document any significant functional loss, over 
and above that contemplated in the currently assigned 20 
percent disability rating.

At the October 2008 VA examination, physical examination 
revealed that the Veteran had no loss in any range of motion 
on repetitive use.  The examiner noted that the Veteran 
experienced weakness, stiffness, and pain with his left 
shoulder.  The Veteran experienced pain beginning at 90 
degrees of active and passive forward elevation to a maximum 
130 degrees.  The Veteran experienced pain beginning at 90 
degrees of active and passive abduction to a maximum 170 
degrees.  Thus, loss of function due to pain occurred at a 
level above 90 degrees, which is congruent with the assigned 
20 percent rating.  Accordingly, there is no basis on which 
to assign a higher level of disability based on 38 C.F.R. §§ 
4.40 and 4.45.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  
See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The Veteran's claim for an increased disability rating for 
his service-connected degenerative joint disease status post 
left shoulder fracture was filed in December 2003.  
Therefore, the relevant time period under consideration is 
from December 2002 to the present.  

Staged ratings have in fact been assigned by the RO.  A 10 
percent disability rating was assigned effective April 6, 
2001, the date of service connection.  A rating of 
20 percent was assigned effective March 30, 2005.   

In order for a disability rating of 20 percent to be assigned 
pursuant to Diagnostic Code 5201 prior to March 30, 2005, 
limitation of motion of the left arm to the shoulder level 
(90 degrees) must be demonstrated during the period prior to 
March 30, 2005.  As explained immediately below, such is not 
the case.

A June 2001 VA examination revealed forward elevation of 165 
degrees; abduction of 180 degrees; external and internal 
rotation, both 90 degrees.  This approximates normal ranges 
of motion per 38 C.F.R. § 4.71.

A February 2004 VA examination revealed forward elevation and 
abduction both of 180 degrees; and external and internal 
rotation, both 90 degrees.  This is normal.  Id.

The record shows that the Veteran was treated on March 30, 
2005, for an acute rotator cuff tear from having lifted a 
heavy object four days before.  He eventually underwent 
surgical repair of the rotator cuff in October 2005.

The September 2006 VA examination revealed the following 
ranges of motion:
forward elevation 70 degrees; abduction 70 degrees; external 
rotation 80 degrees; internal Rotation 80 degrees.

The medical evidence therefore shows that the Veteran had 
full or nearly full left arm range of motion prior to March 
30, 2005.  Even taking into consideration the Veteran's 
complaints of pain, motion of the left upper extremity was 
consistently above shoulder level prior to March 30, 2005.   
Therefore, the RO was correct in assigning a 10 percent 
rating prior to march 20, 2005 and a 20 percent rating 
thereafter. 

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).

An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance. See also VAOPGCPREC 6-96.  
The RO considered the Veteran's claim under C.F.R. 
§ 3.321(b)(1) in the October 2008 SSOC. Accordingly, the 
Board will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected left shoulder disability is inadequate.  A 
comparison of the level of severity and symptomatology of the 
Veteran's right shoulder disability with the established 
criteria found in the rating schedule for a shoulder 
disability shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology; 
as discussed above, the rating criteria considers limitation 
of motion of the shoulder.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his right shoulder 
disability. Indeed, it does not appear from the record that 
he has been hospitalized except for one short time in 
connection with the left shoulder arthroscopy performed on 
October 18, 2005.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  There is 
nothing in the record which suggests that the left shoulder 
disability itself markedly impacted his ability to perform 
his job. At the November 2005 hearing [which was shortly 
after his October 2005 rotator cuff repair], the Veteran 
indicated that he worked in construction as an equipment 
operator, and other related duties.  He testified that the 
left shoulder had slowed him down on doing any raking and 
shoveling along with operating equipment, so he would take 
breaks to recoup.  The examiner in September 2006 noted that 
the Veteran reported that he worked through his pain and 
didn't let it stop him from working.  The examiner in October 
2008 noted there were no significant effects on the Veteran's 
work; he reported that his left shoulder had not affected his 
work yet, but that he has increased pain by the end of the 
work day. 

There is no medical evidence of an unusual clinical 
presentation, or of any other factor which is exceptional or 
unusual.

In short, there is nothing in the record to indicate that 
this service-connected left shoulder disability on appeal 
causes impairment with employment over and above that which 
is contemplated in the assigned 20 percent schedular rating.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  The Board therefore 
has determined that referral of this case for extra-schedular 
consideration pursuant to 
38 C.F.R. 3.321(b)(1) is not warranted.

Conclusion

In summary, for reasons and bases expressed above, it is the 
Board's decision that a preponderance of the evidence is 
against a showing that the Veteran's service-connected right 
shoulder disability warrants a disability rating in excess of 
the currently assigned 20 percent.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for the 
service-connected left shoulder disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


